department of the treasury ya internal_revenue_service p o box irs cincinnati oh release number release date uil code date employer id number contact person id number contact telephone number form you must file tax years all ' dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and réquirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date legend m state n location o website p website q name of organization r website t concept dear contact person identification_number contact number fax number employer_identification_number uil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 of the code no for the reason stated below facts you formed as a corporation in m your articles of incorporation state you were organized exclusively for educational and scientific purposes article ill of the articles of incorporation states the corporation will raise awareness of how technology can be employed to improve governance local state federal levels we believe that transparency and the natural accountability will improve government regardless of geography political affiliation and level of government you state that your first goal is to relocate their politicians back to their home districts where they will perform their duties via teleconferencing video conferencing and the internet you would like politicians to work and live in their home districts among the people they represent instead of in n with lobbyists you have websites and a facebook page where you post information you have an ongoing opinion poll on facebook to on your facebook page r statements for your websites include the following you also state e from website o oo rt e from website p o q q you want to educate people on how government can employ technology to be more transparent and accountable you sponsored a panel discussion at a library to discuss t you also plan to reach out to other organizations and provide ideas you state that the next step is to make it mandatory for all states and cities to post all of their expenses online you are non-partisan and you do not promote the interests of any political_party you stated we have no intentions of lobbying lawmakers law sec_501 of the internal_revenue_code code provides that organizations described under sec_501 among others shall be exempt from income_tax sec_501 of the code organizations are organized and operated exclusively for religious charitable or among others educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the regulations proscribes that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations stipulates an organization is not operated exclusively for one or more exempt purposes if it is an action_organization as defined in subdivisions ii ili or iv of this subparagraph sec_1_501_c_3_-1 of the regulations states an organization will be regarded as attempting to influence legislation if the organization e e contacts or urges the public to contact members of a legislative body for the purpose of proposing supporting or opposing legislation or advocates the adoption or rejection of legislation sec_1_501_c_3_-1 of the regulations further provides the term ‘legislation’ includes action by the congress by any state legislature by any local council or similar governing body or by the public in a referendum initiative constitutional amendment or similar procedure sec_1_501_c_3_-1 of the regulations specifies an organization is an action_organization if it has the following two characteristics a its main or primary objective or objectives as distinguished from its incidental or secondary objectives may be attained only by legislation or a defeat of proposed_legislation and b it advocates or campaigns for the attainment of such main or primary objective or objectives as distinguished from engaging in nonpartisan analysis study or research and making the results thereof available to the public in determining whether an organization has such characteristics all the surrounding facts and circumstances including the articles and all activities of the organization are to be considered sec_1_501_c_3_-1 of the regulations defines the meaning of educational to include a the instruction or training of the individual for the purpose of improving or developing the individual's capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community it also provides in part that an organization may be educational even though it advocates a particular position or viewpoint so long as it presents a sufficiently full and fair exposition of the pertinent facts as to permit an individual or the public to form an independent opinion or conclusion on the other hand an organization is not educational if its principle function is the mere presentation of unsupported opinion revrul_62_71 1962_1_cb_85 holds that an organization does not qualify for exemption under sec_501 of the code since it is an ‘action’ organization and thus is not operated exclusively for any of the exempt purposes specified in that section part of the activities of the organization which consists of engaging in nonpartisan analysis study and research and making the results thereof available to the public when considered alone may be classified as educational within the meaning of sec_501 of the code however the organization is primarily engaged in teaching and advocating the adoption of a particular doctrine or theory this doctrine or theory is of a nature which can become effective only by the enactment of legislation since the primary objective of the organization can be attained only by legislative action a step which the organization encourages or advocates as a part of its announced policy as opposed to engaging in nonpartisan analysis study and research and making the results thereof available to the public the organization is an ‘action’ organization as that term is defined in sec_1_501_c_3_-1 of the regulations revrul_64_195 1964_2_cb_138 finds that the exempt status of the organization under sec_501 of the code is not affected by its nonpartisan study research and assembling of materials in connection with court reform and the dissemination of such materials to the public the organization does not expend any of its funds or participate in any way in the presentation of suggested bills to the state legislature and it does not expend its funds in any campaign necessary to persuade the people to vote for the constitutional amendment its activity in connection with court reform is limited to the study research and assembly of materials and the presentation of an objective analysis to those interested in court reform including those who oppose it as well as those who favor it and to the general_public revrul_67_293 1967_2_cb_185 describes an organization that asserted in part it did not conduct legislative activity because it rarely contacts legislators in its own name but merely encourages others to do so the ruling held that such an assertion is not valid because sec_1_501_c_3_-1 of the regulations provides that an organization is an ‘action’ organization if a substantial part of its activities is attempting to influence legislation by urging the public to contact members of a legislative body for the purpose of proposing supporting or opposing legislation therefore the organization does not qualify for exemption under sec_501 of the code revrul_70_79 1970_1_cb_17 describes an organization that holds meetings to discuss identify and cooperate in developing regional plans and policies for such problems as water and air pollution waste disposal water supply and transportation a staff of experts engaged by the organization researches and analyzes problems discussed at the meetings and distributes reports to the local governments and news media although some of the plans and policies formulated by the organization can only be carried out through legislative enactments the organization does not direct its efforts nor expend funds in making any legislative recommendations preparing prospective legislation or contacting legislators for the purpose of influencing_legislation since the organization does not advocate the adoption of any legislation or legislative action to implement these findings it is not an ‘action’ organization as defined in the regulations accordingly it is held that the organization is exempt from federal_income_tax under sec_501 of the code revrul_78_305 1978_2_cb_172 provides the presentation of seminars forums and discussion groups is a recognized method of educating the public by disseminating information the organization is furthering educational_purposes by instructing the public on subjects useful to the individual and beneficial to the community the method used by the organization in disseminating materials is designed to present a full and fair exposition of the facts to enable the public to form an independent opinion or conclusion the fact that the organization's materials concern possibly controversial topics does not bar exemption under sec_501 of the code so long as the organization adheres to the educational methodology guidelines of sec_1 c - d of the regulations 326_us_279 states the presence of a single non- educational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes it thus becomes unnecessary to determine the correctness of the educational characterization of petitioner's operations it being apparent beyond dispute that an important if not the primary pursuit of petitioner's organization is to promote not only an ethical but also a profitable business community the exemption is therefore unavailable to petitioner 470_f2d_849 concludes the organization does not qualify for exemption under sec_501 of the code because it continually attempted to influence legislation by appeals to the public to react to certain issues the fact that specific_legislation was not mentioned does not mean that their attempts to influence public opinion were not attempts to influence legislation an essential part of the organization’s activities was to promote desirable governmental policies consistent with its objectives through legislation application of law an organization will not be exempt if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose as proscribed in sec_1_501_c_3_-1 of the regulations a denial of exemption due to substantial activities not furthering an exempt_purpose is well- established law as discussed in better business bureau v united_states supra you are not operated for an exclusively exempt_purpose your primary activity is advocating for the adoption of a particular doctrine or theory the doctrine or theory is of a nature which can become effective only by the enactment of legislation as such you are defined in sec_1_501_c_3_-1 of the regulations as an ‘action’ organization you advocate for legislative bodies to change the rules on how they operate because those legislative bodies would have to undertake action to put that change in effect that action meets the definition of legislation in sec_1_501_c_3_-1 of the regulations because you urge the public to propose to legislative bodies to change the rules on how they operate you are influencing_legislation also defined in sec_1_501_c_3_-1 of the regulations you established that your first goal is to relocate politicians back to their home districts the goal you established can only be attained through legislative action you make statements which urge the public to help achieve your goal considering all facts and circumstances you possess the characteristics of an ‘action’ organization defined in sec_1_501_c_3_-1 of the regulations as such you do not operate exclusively for exempt purposes as proscribed sec_1_501_c_3_-1 of the regulations revrul_62_71 describes an organization that was denied exemption under sec_501 by promoting a position that could only be put into effect by legislative action and by not engaging in nonpartisan analysis the organization was found to be an ‘action’ organization you promote the idea that legislative bodies should change the rules under which they operate that change could only happen through legislative action as such you are a non-exempt ‘action’ organization similar to the one in revrul_62_71 revrul_70_79 describes in contrast an organization granted exemption under sec_501 for developing plans and policies on water and sewage issues some of the plans could only be carried out through legislative action the organization did not direct its efforts in making any legislative recommendations and it was not found to be an ‘action’ organization your goal to relocate politicians to home districts where they perform their duties via - teleconferencing video conferencing and the internet can only be achieved through legislative action accordingly you are unlike the organization in revrul_70_79 and you are an ‘action’ organization applicant’s position you contend you do not lobby you have no intentions of lobbying lawmakers you do not propose any specific measures for legislative bodies to adopt you state your goal is to educate the public that it is possible for legislators to work from home service response to applicant’s position even though you do not contact members of legislative bodies directly you appeal to the public to propose the change you advocate this is similar to the organization described in revrul_67_293 that indirectly influenced legislative action in christian echoes national ministry the court looked at the organization's continual supporting or opposing specific_legislation is not a requirement to be considered influencing_legislation attempts to influence legislation by appeals to the public to react to issues to conclude the organization was furthering non-exempt purposes the court also noted the fact that specific_legislation was not mentioned does not mean that their attempts to influence public opinion were not attempts to influence legislation you appeal to the public to adopt your goal of changing how legislative bodies operate as such you are similar to christian echoes national ministry insomuch that the court noted an essential part of the organization’s activities was to promote desirable governmental policies consistent with its objectives through legislation regarding whether you are educational sec_1_501_c_3_-1 of the regulations provides in part that an organization may be educational even though it advocates a particular position or viewpoint so long as it presents a sufficiently full and fair exposition of the pertinent facts as to permit an individual or the public to form an independent opinion or conclusion there is an educational component to your activities but your purpose is to achieve change that can only be accomplished through legislation revrul_64_195 describes an organization that was granted exemption under sec_501 for providing nonpartisan study research and assembly of materials regarding court reform the information included both pro-reform and anti-reform materials revrul_78_305 describes an organization granted exemption under sec_501 the organization disseminated information with a full and fair exposition of the facts that allowed the public to form an independent conclusion you operate unlike both organizations in that by promoting your conclusion you do not present a full and fair exposition of the facts you operate as an ‘action’ organization conclusion because you are an ‘action’ organization you do not meet the operational_test you are not operated for an exempt_purpose under sec_501 therefore you do not qualify for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal accompanied by the following declaration the statement of facts item must be under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we if you do not intend to protest this determination you do not need to take any further action do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely director exempt_organizations enclosure publication
